DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 3-6 are cancelled, leaving claims 1-2 and 7-10 pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitations “where drafted abbreviations do not constitute meaningful word forms of a given language, for which they are drafted, and every abbreviated word form or phrase is attributed only one unique and exclusive abbreviation, which is based on the letters contained in this abbreviated word form or phrase and in accordance with the order, in which these letters appear in the abbreviated word form or phrase” in lines 4-8. It is unclear to the examiner how these limitations can be applied in a non-contradictory manner to one and two letter words. For example, consider the words “in” and “an”, which can only be abbreviated as “I”, “a”, “n”, “in” and “an”, four of which are meaningful word forms and “n” can’t apply to both of them.
It is unclear to the examiner how and when phrases are abbreviated. For example, can a multi-word phrase have a single one-letter, two-letter, three-letter or four-letter abbreviation assigned, such as TTYL (or even just T) for “Talk to you later” or LOL (or even LL) for “Laugh Out Loud”.  Claim 1 specifies that each word form has a one, two and three letter abbreviation calculated. It is unclear to the examiner, what the minimum and maximum length of abbreviations for phrases is and how those abbreviations are arrived at.
Claims 2 and 7-10 inherit these deficiencies from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of optimizing word abbreviations, which is an abstract idea of mathematical calculation. This judicial exception is not integrated into a practical application because the additional elements are generic computer equipment, performing generic computing tasks. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are generic computer equipment, performing generic computing tasks.

As per claim 1, the following limitations are set forth:
A - Computer implemented method of drafting of abbreviations for the statistically most frequent word forms and phrases for the purposes of computer typing and compression of texts written in languages using alphabetic scripts with full vowel representation, where drafted abbreviations do not constitute meaningful word forms of a given language, for which they are drafted, and every abbreviated word form or phrase is attributed only one unique and exclusive abbreviation, which is based on letters contained in this abbreviated word form or phrase and in accordance with an order, in which these letters appear in the abbreviated word form or phrase, and where for a given word form, 
B - firstly, a one-letter abbreviation is drafted,
C - secondly, a two-letter abbreviation is drafted,
D - thirdly, three-letter abbreviation is drafted,
E - whereas the one-letter, two-letter, and three-letter abbreviations of the word forms applied respectively are chosen according to a statistical frequency of the word forms in a way that allows a mathematically most efficient process of abbreviation of the text on the basis of the statistical frequency in the spoken language texts, electronic communication texts or in the texts of court judgements.
Steps A & E are mathematical limitations on steps B, C, & D in order to optimize the abbreviated size of the target texts. All of these are simply steps in a mathematical calculation. The only additional element is that the method is computer implemented, but that is simply the addition of generic computing equipment performing generic computing tasks, so does not amount to significantly more than the abstract idea. 
Step 1 – Yes, the claim is directed to a statutory category of process.
Step 2A – Yes, the claim is directed to an abstract idea.
Step 2B – No, there are no additional elements that either integrate the abstract idea into a practical application or amount to significantly more.

As per claim 2, the following limitations are set forth:
F - a given phrase is abbreviated only when it results from the established statistical frequencies of the word forms and of the phrases that abbreviating the composing word forms as parts of this phrase would result in overall mathematically more efficient process of abbreviation of the text
Step F is simply an additional mathematical limitation on operations to optimize the abbreviated size of the target texts, so does not change the subject matter analysis.
Step 1 – Yes, the claim is directed to a statutory category of process.
Step 2A – Yes, the claim is directed to an abstract idea.
Step 2B – No, there are no additional elements that either integrate the abstract idea into a practical application or amount to significantly more.

As per claim 7, the following limitations are set forth:
G - only word forms of a given word exceeding a predetermined frequency are abbreviated.
Step G is simply an additional mathematical limitation on operations to optimize the abbreviated size of the target texts, so does not change the subject matter analysis.
Step 1 – Yes, the claim is directed to a statutory category of process.
Step 2A – Yes, the claim is directed to an abstract idea.
Step 2B – No, there are no additional elements that either integrate the abstract idea into a practical application or amount to significantly more.

As per claim 8, the following limitations are set forth:
H - the expansion of the text includes replacing abbreviations in the text by the full word forms associated with each abbreviation, the contraction of the text includes replacing the full word forms in the text by abbreviations associated with respective full word forms
Step H is applying the abbreviations calculated by claim 1 to a text, which constitutes extra solutional activity, so does not change the subject matter analysis.
Step 1 – Yes, the claim is directed to a statutory category of process.
Step 2A – Yes, the claim is directed to an abstract idea.
Step 2B – No, there are no additional elements that either integrate the abstract idea into a practical application or amount to significantly more.

As per claim 9, the following limitations are set forth:
I - A storage medium on which a computer program is stored, the computer program comprising program code means that control a computer or another electronic device
Step I is simply generic computing equipment performing generic computing task, so is an additional element that does not amount to significantly more.
Step 1 – Yes, the claim is directed to a statutory category of process.
Step 2A – Yes, the claim is directed to an abstract idea.
Step 2B – No, there are no additional elements that either integrate the abstract idea into a practical application or amount to significantly more.

As per claim 10, the following limitations are set forth:
J - A computer or another electronic device that is configured or controlled to carry out a method according to claim 1.
Step J is simply generic computing equipment performing generic computing task, so is an additional element that does not amount to significantly more.
Step 1 – Yes, the claim is directed to a statutory category of process.
Step 2A – Yes, the claim is directed to an abstract idea.
Step 2B – No, there are no additional elements that either integrate the abstract idea into a practical application or amount to significantly more.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is drawn to a storage medium, which may be interpreted as a transitory signal, which is non-statutory subject matter, if not modified by a limitation rendering it non-transitory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Venema (U.S. Patent 4,893,238) in view of Levin (U.S. Patent 4,969,097).
As per claim 1, Venema discloses:
Computer implemented method of drafting of abbreviations for the statistically most frequent word forms for the purposes of computer typing and compression of texts (Abstract) written in languages using alphabetic scripts with full vowel representation (Column 3, line 30 – The sets refer to the Dutch language), where drafted abbreviations do not constitute meaningful word forms of a given language, for which they are drafted, and every abbreviated word form or phrase is attributed only one unique and exclusive abbreviation, which is based on letters contained in this abbreviated word form or phrase and in accordance with an order, in which these letters appear in the abbreviated word form or phrase, and where for a given word form (Column 3, lines 45-48 -Each abbreviated form may occur only once and, moreover, it may not correspond to a sequence with occurs as a valid word in a standard text), 
firstly, a one-letter abbreviation is drafted (Column 3, lines 37-39 – For a number of very frequently occurring, usually short words, an abbreviated form is represented by a single letter. For languages in Latin Writing, often this group will usually comprise approximately 25 words.),
secondly, a two-letter abbreviation is drafted (Column 3, lines 42-44 – subsequently, words which consist of two syllables or of two word parts to be separately pronounced are selected and replaced by two defining letters),
thirdly, three-letter abbreviation is drafted (Column 3, lines 42-45 – subsequently, words which consist of two syllables or of two word parts to be separately pronounced are selected and replaced by two defining letters. This method is continued for longer words),
whereas the one-letter, two-letter, and three-letter abbreviations of the word forms applied respectively are chosen according to a statistical frequency of the word forms in a way that allows a mathematically most efficient process of abbreviation of the text (Column 3, lines 31-39 - For drafting the respective sets of words use will generally be made of a list of words most frequently used in an office environment. Such lists are usually available, together with an indication as regards frequency of occurrence. Finally, starting with the most frequently used words, the abbreviated forms are determined. For a number of very frequently occurring, usually short words, an abbreviated form is represented by a single letter.) on the basis of the statistical frequency in the spoken language texts, electronic communication texts or in the texts of court judgements (Column 3, lines 31-39 - For drafting the respective sets of words use will generally be made of a list of words most frequently used in an office environment. Such lists are usually available, together with an indication as regards frequency of occurrence.) .
Venema fails to disclose but Levin in the same field of endeavor teaches applying the method to the statistically most frequent phrases as well as words (Column 2, lines 4-8- The operator enters text which is either full text words, word abbreviations or modified word abbreviations, where the word abbreviations or modified word abbreviations are selected according to a plurality of predefined rules. Column 6, line 53 – Column 7, line 10 - frequently used words and frequently used phrases).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method Venema with the phrasal abbreviation capabilities of Levin because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claim 2, the combination of Venema and Levin teaches all of the limitations of claim 1 above. Levin in the combination further discloses:
a given phrase is abbreviated only when it results from the established statistical frequencies of the word forms and of the phrases that abbreviating the composing word forms as parts of this phrase would result in overall mathematically more efficient process of abbreviation of the text (Column 6, line 53 – Column 7, line 10 - frequently used phrases are abbreviated with a two character abbreviation, so any multi-word phrase is more efficiently abbreviated in that manner)

As per claim 7, the combination of Venema and Levin teaches all of the limitations of claim 1 above. Venema in the combination further discloses:
only word forms of a given word exceeding a predetermined frequency are abbreviated (Column 3, lines 37-39 – For a number of very frequently occurring, usually short words, an abbreviated form is represented by a single letter. For languages in Latin Writing, often this group will usually comprise approximately 25 words. Since the predetermined frequency can be as low as 1, the limitations are met).

As per claim 8, the combination of Venema and Levin teaches all of the limitations of claim 1 above. Levin in the combination further discloses:
A computer implemented method of alphanumeric expansion and/or contraction of a text written in a language using alphabetic scripts, wherein the expansion of the text includes replacing abbreviations in the text by the full word forms associated with each abbreviation, the contraction of the text includes replacing the full word forms in the text by abbreviations associated with respective full word forms, and the abbreviations are derived from the full word forms using a method according to claim 1 (Column 9, lines 13-31  - abbreviations are replaced by their assigned buzz words to execute alphanumeric expansion).

As per claim 9, the combination of Venema and Levin teaches all of the limitations of claim 1 above. Levin in the combination further discloses:
A storage medium on which a computer program is stored, the computer program comprising program code means that control a computer or another electronic device on which it is run to carry out a method according to claim 1 (Figure 1 and Column 5, line 11-39 -  a program is stored on a disk to cause the microcomputer to execute the invention.).

As per claim 10, the combination of Venema and Levin teaches all of the limitations of claim 1 above. Levin in the combination further discloses:
A computer or another electronic device that is configured or controlled to carry out a method according to claim 1 (Figure 1 and Column 5, line 11-39 -  a program is stored on a disk to cause the microcomputer to execute the invention.).

Response to Arguments
Applicant’s arguments, see page 7, filed 3/14/2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see page 7, filed 3/14/2022, with respect to the objection to claim 8 have been fully considered and are persuasive.  The objection to claim 8 has been withdrawn. 
Applicant’s arguments, see pages 7-9, filed 3/14/2022, with respect to the rejection of claims 1-10 under 35 U.S.C. 112(b) have been fully considered and are not persuasive. While several of the issues have been overcome, the Examiner is still unclear how, exactly, an abbreviation of a phrase is determined. Claim 2 states that a phrase is only abbreviated if it is more mathematically more efficient, not how it is abbreviated or which phrases are candidates. Clarifying which phrases are candidates for abbreviation in claim 1 or removing mention of them from claim 1 would eliminate confusion over this issue.
Further, while the Examiner appreciates the explanation of how the invention treats words such as “in” and “an”, that is not currently reflected in the claim language. The statistically most frequent words must have one, two and three letter abbreviations drafted that conform to the rules in the claim itself. Adding “selectively” to the drafting of abbreviations or “if possible” to the “where drafted abbreviations do not constitute meaningful word forms of a given language” limitation may correct this deficiency.
Applicant’s arguments, see page 9, filed 3/14/2022, with respect to the rejection of claim 9 under 35 U.S.C. 101 have been fully considered and are not persuasive. Specifically, while the claim no longer is directed to software per se, it is now directed to a medium that may be interpreted as a transitory signal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677